DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al. (Chinese Document Number CN 104897525A; hereinafter referred to as Zhao), and further in view of McCauley (U.S. Patent Application Publication Number 2010/0077838). Zhao discloses a test system and method for the diffusion coefficient and isothermal adsorption/desorption curve of shale gas. The test system includes: a core holder, the to-be-tested core contained at the center of which separates two ends into two gas diffusion chambers; a confining pressure component, which is connected to the core holder to load confining pressure to the core to replace the formation pressure; two gas containers loaded with different gases to inflate the gas diffusion chambers at two ends of the core holder respectively; a pressure balancer, which is connected to the core holder to balance the pressure of the two gas diffusion chambers; a constant temperature box, which is used for keeping the temperature of the core holder, the gas containers and the pressure balancer constant; and an acquisition and test component, which is used for collecting the gas at both ends of the core at different time so as to test the diffusion coefficient and collecting the pressure at different time to obtain the isothermal adsorption/desorption data curve. The test system saves the equipment cost (Please see the abstract). McCauley discloses a method for determining a low cylinder pressure condition of a gas chromatograph includes providing gas from the cylinder to an inlet of the gas chromatograph. In particular, the gas is provided at a predetermined inlet pressure that is higher than an inlet pressure that is required for a predetermined gas chromatographic analysis routine. The inlet pressure of the gas being supplied to the inlet is increased, in order to attempt to achieve a predetermined check value. It is then determined if the inlet pressure actually increases to at least the predetermined check value. If it is determined that the inlet pressure of the gas does not increase to at least the predetermined check value, then an indication of a low cylinder pressure condition is provided (Please see the abstract). Both references utilize systems that utilize a gas chromatograph and both references are related to how those systems are used and their operation.
With respect to claim 6, Zhao discloses the bulk of the claimed invention, as shown best in figures 1 and 2, namely, a new experimental device for measuring a diffusion coefficient of natural gas, comprising a gas chromatograph (9), a first measurement valve, a second measurement valve (valves 23 and 24), a differential pressure sensor (11), a first sample chamber (4), a second sample chamber (5), a first pressure gauge (12), a second pressure gauge (13), a core holder (6), a first sampling valve (21), a second sampling valve (22), a confining pressure pump(10), a valve (15), a piston-type intermediate container (7), a high-precision constant speed constant-pressure pump (10), a vacuum pump (1), a first multiport valve (16), a second multiport valve (19), a first gas source cylinder (2), a second gas source cylinder (3), wherein the gas chromatograph is connected to both the first measurement valve and the second measurement valve; the other ends of the first measurement valve and the second measurement valve are respectively connected to the first sample chamber and the second sample chamber; the first sample chamber and the second sample chamber are respectively connected to the first sampling valve and the second sampling valve; the other end of the first sampling valve is connected to the first pressure gauge, a first end of the differential pressure sensor, and a first end of the core holder; the other end of the second sampling valve is connected to the second pressure gauge, a second end of the differential pressure sensor, and a second end of the core holder; one end of the valve is connected between the first pressure gauge and the second pressure gauge; the other end of the valve is connected to one end of the piston type intermediate container; the confining pressure pump is connected to the middle part of the core holder; the other end of the piston-type intermediate container is connected to the high precision constant-speed constant-pressure pump; third ends of the first sample chamber and the second sample chamber are respectively connected to first ends of the first multiport valve and the second multiport valve; second ends of the first multiport valve and the second multiport valve are connected to the vacuum pump; a third end of the first multiport valve is connected to the first gas source cylinder; and a third end of the second multiport valve is connected to the second gas source cylinder, wherein a pressure regulating system comprises one piston-type intermediate container and one high-precision constant-speed constant-pressure pump is illustrated in Figure 1 of Zhao as the pressure balancer and confining pump would meet these requirements. Zhao fails to disclose a first pressure-sensitive alarm device, and a second pressure-sensitive alarm device.  The examiner takes the position that the high-precision constant-speed constant-pressure pump is a pump used to specifically regulate pressure with the piston type container, and thus the pump disclosed can operate to provide various function or in the alternative, one of ordinary skill in the art can use another specific pump to specifically provide a specific pressure to the device, if required or needed as there is no disclosed criticality to said specific pump.  However, McCauley discloses a gas chromatography system that is capable of monitoring inlet gas pressure and other pressure values and sounds an alarm if there are various conditions not met (see for example paragraph [0026] and [0033]).  Therefore, the use of an alarm device to monitor various conditions of a gas chromatograph to indicate an issue with system pressure would be obvious o one of ordinary skill in the art and utilizing an alarm such as in McCauley with the system of Zhao would ensure that all pressure requirements for the system are adequately met.  
With respect to claim 4, the new experimental device for measuring a diffusion coefficient of natural gas according to claim 1, wherein a pipeline is externally connected between the sample chamber and the core holder to connect to a pressure regulating system is shown in Figure 1 of Zhao.
With respect to claim 5, the new experimental device for measuring a diffusion coefficient of natural gas according to claim 1, wherein the pressure-sensitive alarm device comprises a pressure sensor and a single-chip microcomputer; the sensor converts a pressure signal into an electrical signal and sends the electrical signal to the single-chip microcomputer; and the single-chip microcomputer can directly communicate with a Global System for Mobile Communications (GSM) module to send preset alarm information to a mobile device of an experimenter is contemplated in McCauley as McCauley specifically discloses that the alarm may comprise a text alert, an e-mail or another similar message being sent to the user either via the user interface of the gas chromatograph system, or via a wireless communication channel or the internet. 

Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao in view of McCauley as applied to claim 6 above, and further in view of Chen et al. (Chinese Patent Document Number CN106226216; hereinafter referred to as Chen). Chen discloses that the clamper has a rock core sample (15) stored in a clamper cylinder (2). A right piston (7) is fixed with a porous gasket (3). A right choke plug (6) is covered with a rubber sleeve (4). A left end cover (1) and a right end cover (5) are covered on a pressure chamber (8). A lower side part of the clamper cylinder is formed with a confining fluid entrance (14). An upper side part of the clamper cylinder is formed with a confining fluid outlet (13). The right choke plug is formed with an experimental fluid entrance (11). The left end cover is formed with an experimental fluid outlet (12) (Please see the abstract).
With respect to claim 2 the specifics of the core holder as claimed are not disclosed.  However, Chen illustrates a core holder according to claim 1, wherein a rubber sleeve (4) is disposed on a gasket (3) of a plug at one end of the core holder is contemplated as good sealing means for the system and thus using a core holder arrangement such as disclosed in Chen as the core holder such as in the system of Zhao would be an obvious type of sealing means to one of ordinary skill in the art at the time of the invention. 
With respect to claim 3, the new experimental device for measuring a diffusion coefficient of natural gas according to claim 1, wherein the rubber sleeve on the core holder can be directly used to load a core, and can meet both confining pressure loading and heating requirements during an experiment is disclosed in Chen as the sleeve is disclosed to measure compressive fatigue properties of core samples.

Response to Arguments
Applicant's arguments filed 28 June 2022 have been fully considered but they are not persuasive. The applicant argues that the claim calls for three separate devices and specifically two separate pumps.  The examiner takes the position that the one pump can serve two different purposes due to the various valves and connections shown with the device. Thus, the single pump can meet the requirements of two different devices as the specification is very broad and provides no criticality or specifics about the pump except that it exists and functions to regulate pressure and the use of pumps for pressure regulation is well known to those of ordinary skill in the art. Also, the examiner is arguing functions or benefits of the pump which are not disclosed or claimed, and stated to be “understood”, without anything to support that assertion.  Further, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a pump that operates continuously) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  For at least these reasons, the applicant’s arguments are not deemed to be persuasive. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY T FRANK whose telephone number is (571)272-2193. The examiner can normally be reached M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESHKUMAR PATEL can be reached on (571) 272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RODNEY T. FRANK/
Examiner
Art Unit 2861



August 26, 2022

/JOHN FITZGERALD/Primary Examiner, Art Unit 2861